Exhibit 10.51

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION

Current Annual Base Salaries. The Compensation Committee (the “Committee”) of
the Board of Directors of Wolverine Tube, Inc. (the “Company”) has approved the
following for 2009 annual base salaries for the Chief Operating Officer, the
Chief Financial Officer and the Senior Vice President, Sales and Customer
Relations:

 

Name and Position

   Current Annual
Base Salary

Harold M. Karp
President and Chief Operating Officer

   $ 335,000

David A. Owen
Senior Vice President and Chief Financial Officer

   $ 280,000

Garry K. Johnson
Senior Vice President, Sales and Customer Relations

   $ 232,000

Other. The above listed executive officers also participate in the Company’s
executive and regular benefit plans, programs and arrangements, including
retirement and 401(k) plans, equity incentive plans and other plans, programs
and arrangements as disclosed in the Company’s Form 10-K for the year ended
December 31, 2008 as filed with the Securities and Exchange Commission.

 

104